PER CURIAM.
The trial court revoked appellant’s probation because appellant violated his curfew and failed to successfully complete a sex offender treatment program. We find no error as to the curfew; however, appellant had not been given a deadline in which to complete the sex offender program. He had enrolled in, but not completed, three different programs in different locations to which he had moved.
Where an order of probation does not specify a date for completing a program, and the defendant has expressed a willingness to participate, it is an abuse of discretion to find a willful and substantial probation violation. O’Neal v. State, 801 So.2d 280 (Fla. 4th DCA 2001). We therefore reverse the finding as to the program and remand in order for the trial court to determine whether probation should be revoked based solely on the curfew violation.
POLEN, KLEIN and STEVENSON, JJ., concur.